Freedman, J.
The settlement of a case is left very much to the discretion of the judge presiding at the trial.
In the case at bar the amendment must be deemed to have been allowed in accordance with the judge’s minutes, which corresponded with the stenographic minutes, and hence it was allowed in accordance with the preponderance of evidence bearing upon the real fact.
The appeal from the order should be dismissed, with costs, and as it was conceded in the argument that in that contingency nothing was left of appellant’s case, the motion made by respondents should be granted, with costs.